DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the printed circuit board" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 7 and 8 depend on rejected claim 6.  As such, the claims are rejected in the same manner.
Claim 25 recites the limitation "the printed circuit board" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 26 and 27 depend on rejected claim 25.  As such, the claims are rejected in the same manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 20-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulka et al [US 6087930 A]. 
As for claim 1, Kulka discloses a tire monitoring system (abstract) comprising: 
first and second sensor elements (abstract, A pressure sensor; a temperature sensor, and a tire rotation sensor are mounted on a substrate along with the integrated circuit transponder chip, the power supply, and an antenna); 
a circuit board including control circuitry coupled with at least one of the first and second sensor elements (substrate 12, see figures 1-2, column 5, lines 15-19, The RFID 18 is mounted on the substrate 12 and connected by suitable conductive tracings and/or leads to the power supply or battery 14 as well as to other components as described hereafter; column 5, lines 32-46, External inputs to the central processing unit 20 are received through a digital I/O port 26 and analog port 28. The digital I/O port 26 receives on/off signals from suitable sensors or other devices mounted on the substrate 12; see Figures 1-3, therefore the substrate 12 is a circuit board with control circuitry 20 and connected to the sensor elements via 26), 
wherein the control circuitry is configured to generate tire tread information based on an electrical response of at least one of the first and second sensor elements (column 9, lines 22-26, In addition to transmitting tire, pressure and revolution count information, the RFID 18 also 
a housing comprising a housing material that surrounds the circuit board in a direction parallel with respect to a surface of the circuit board (column 4, lines 53-65, The substrate 12 and all of the components of the transponder 10 mounted on or adjacent to the substrate 12 are housed in an encapsulating (therefore surrounding and parallel) medium formed of a suitable material).
As for claim 2¸ the housing material comprises a compliant housing material (rubber, column 4 lines 53-56, the encapsulating medium 7 is formed of a cured rubber for compatibility with a vehicle tire.).
As for claim 3, the claim is interpreted and rejected using the same reasoning as claim 2 above.
As for claim 4¸ the housing material is a molded housing material (rubber is a molding material, column 4, lines 53-56, the encapsulating medium 7 is formed of a cured rubber for compatibility with a vehicle tire.).
As for claim 5, the claim is interpreted and rejected using the same reasoning as claim 4 above.
As for claims 6-8¸ as best understood, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Kulka shows that the power source is a battery (column 4, line 65 – column 5, line 11).
Claim 20 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 21 and 22 are interpreted and rejected using the same reasoning as claims 2-3 above.
claim 23, forming the housing comprises molding the housing material on and/or around the first and second sensor elements and the circuit board (column 4, lines 53-65, The substrate 12 and all of the components of the transponder 10 mounted on or adjacent to the substrate 12 are housed in an encapsulating [therefore surrounding and parallel] medium 7 formed of a suitable material; column 5, lines 33-46, a temperature sensor, such as a junction temperature diode, mounted on the RFID 18; column 6, line 33, pressure sensor 50; see Figures 1 & 2, bother sensors have the rubber molded around them.).
As for claims 25-27, as best understood, the claims are interpreted and rejected using the same reasoning as claims 6-8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kulka et al as applied to the claims above.
As for claims 9 & 10, Kulka does not specifically disclose whether surfaces of the sensor elements are exposed through the base of the housing material.  However, Kulka shows in column 3, line 63 – column 4, line 5 and column 11, lines 10-23 that the housing material defines a base adapted to provide an interface with the inside surface of a tire. As for the sensor elements being exposed or covered, this limitation is viewed as a matter of engineering preference that would be left to the artisan.  The skilled artisan would have good reason to test the sensor elements in the tire and balance protecting the sensors elements via covering versus exposing the sensor elements for providing more efficient output.
Claims 28 and 29 are interpreted and rejected using the same reasoning as claims 9 and 10 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kulka et al as applied to the claims above and further in view of Buck et al [US 20090261962 A1].
As for claim 24, Kulka does not specifically disclose injection molding.  In an analogous art, Buck teaches a tire sensor (abstract) comprising injection molding the housing (paragraph 29, housing 2 or a housing part 2a is injection molded in step S1).  It would have been obvious to the ordinary skill in the art at the time of filing the invention to modify Kulka to include the teachings of Buck for the purpose of increasing mechanical stability (Buck, paragraph 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684